Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US20160158567), cited previously and in IDS, in view of Sweeney et al. (US 5383908).
Regarding claim 1, Marshall discloses a sensing module 102 configured to receive a cardiac electrical signal from a patient’s heart (section 0065-0066, Sensing module is configured to obtain signals sensed via one or more combinations of electrodes and the housing electrode of ICD and process the obtained signals, Sensing module may also compare processed signals to a threshold to detect the existence of atrial or ventricular depolarizations e.g., P- or R-waves and indicate the existence of the 
However Marshall does not disclose controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse. Sweeny discloses controlling the high voltage therapy module to deliver a second pulse 60 after the first pulse, the second pulse having a second polarity opposite the first polarity 58, the second pulse balancing the electrical charge delivered during the first pulse (Fig. 3, column 5 lines 20-29, In a preferred embodiment of the invention, this pulse is actually a pair of pulses of opposite polarity delivered in close sequence and known as a biphasic pulse. This biphasic pulse is delivered first with terminal at one polarity and terminals at the opposite polarity for a predetermined time period, and then the polarities of the terminals are switched, , and the current flows between the electrodes and through the heart tissue in the opposite direction). This allows for the delivery of the pulses to be charged balanced. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Marshall by adding the high voltage therapy module to deliver a second pulse 
Concerning claim 21, Marshall discloses an extra-cardiovascular implantable cardioverter defibrillator (ICD) comprising receiving a cardiac electrical signal by a sensing module of the ICD from a patient’s heart (section 0065-0066, Sensing module is configured to obtain signals sensed via one or more combinations of electrodes and the housing electrode of ICD and process the obtained signals, Sensing module may also compare processed signals to a threshold to detect the existence of atrial or ventricular depolarizations e.g., P- or R-waves and indicate the existence of the atrial depolarization e.g., P-waves or ventricular depolarizations e.g., R-waves to control module); detecting a need for cardiac pacing by a control module of the ICD from the cardiac electrical signal (section 0067, Control module may analyze the EGM waveforms and/or marker channel data to detect cardiac events e.g., tachycardia. In response to detecting the cardiac event, control module may control therapy module to deliver the desired therapy to treat the cardiac event, e.g., defibrillation shock, cardioversion shock, ATP, post -shock pacing, or bradycardia pacing); in response to detecting the need for cardiac pacing, controlling a high voltage therapy module of the ICD to deliver at least one charge balanced cardiac pacing pulse by controlling a high voltage charging circuit to charge a first capacitor to a pacing voltage amplitude, the first capacitor chargeable to a shock voltage amplitude that is greater than the pacing voltage amplitude (section 0045, The therapy vector lines illustrate potential vectors that can be generated to target specific areas of the heart for electrical stimulation therapy or 
However Marshall does not disclose controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse. Sweeny discloses controlling the high voltage therapy module to deliver a second pulse 60 after the first pulse, the second pulse having a second polarity opposite the first polarity 58, the second pulse balancing the electrical charge delivered during the first pulse (Fig. 3, column 5 lines 20-29, In a preferred embodiment of the invention, this pulse is actually a pair of pulses of opposite polarity delivered in close sequence and known as a biphasic pulse. This biphasic pulse is delivered first 
With respect to claim 41, Marshall discloses control module of an extra-cardiovascular implantable cardioverter defibrillator, cause the ICD to: receive a cardiac electrical signal by a sensing module of the ICD from a patient’s heart (section 0065-0066, Sensing module is configured to obtain signals sensed via one or more combinations of electrodes and the housing electrode of ICD and process the obtained signals, Sensing module may also compare processed signals to a threshold to detect the existence of atrial or ventricular depolarizations e.g., P- or R-waves and indicate the existence of the atrial depolarization e.g., P-waves or ventricular depolarizations e.g., R-waves to control module); detect a need for cardiac pacing of the ICD from the cardiac electrical signal (section 0067, Control module may analyze the EGM waveforms and/or marker channel data to detect cardiac events e.g., tachycardia. In response to detecting the cardiac event, control module may control therapy module to deliver the desired therapy to treat the cardiac event, e.g., defibrillation shock, cardioversion shock, ATP, post -shock pacing, or bradycardia pacing);  in response to detecting the need for 
However Marshall does not disclose controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse. Sweeny discloses controlling the high voltage therapy module to .
Claims 2-13, 18-20, 22-33, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al  (US20160158567), cited previously and in IDS, in view of Sweeney et al. (US 5383908), and further in view of Kroll US 20130035735), cited previously and in IDS.
Concerning claim 2, Marshall in view of Sweeney discloses the invention substantially as claimed however does not show the control module is configured to control the high voltage therapy module to deliver the second pulse by: recharging the first capacitor to the pacing voltage amplitude during a pacing interval following the first pulse; controlling the switching circuitry to reverse the polarity of the pacing electrode 
With respect to claim 3, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to terminate the first pulse in response to the first leading voltage amplitude decaying by a predetermined percentage of the first leading voltage amplitude (sections 0014-0015, discharge circuit is electrically coupled to the high-voltage energy storage circuit and to patient terminals. The discharge circuit is adapted to switchably connect and disconnect the high-voltage energy source with the patient terminals according to discharge control signaling); and terminate the second pulse 222 in response to the second leading voltage amplitude decaying by a predetermined percentage of the second leading voltage amplitude (Section 0080, Just prior to administration of the defibrillation shock, the MVT is ceased. Depending on the capabilities of the discharging 
Regarding claim 4, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver each of the first pulse and the second pulse as biphasic pulses by controlling the switching circuitry to switch the polarity of the pacing electrode vector during each one of the respective first pulse and second pulse (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia, to deliver a biphasic defibrillation shock according to an exemplary embodiment, upon charging up of the capacitor to a suitable voltage for defibrillation, switches S2 and S5 are enabled for a period of time between 3 and 8 ms to deliver the positive phase to the chest or directly to the heart in the case of an implantable device. Immediately afterwards, switches S2 and S5 are turned off by the control unit and switches S3 and S4 are enabled to a deliver a negative phase for approximately 3-4 ms). This allow for proper stimulation pulses to be delivered to a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Marshall by adding control the high voltage therapy module to 
Concerning claim 5, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver the second pulse by: recharging the first capacitor 208 after the first pulse (Fig. 15, section 0106, a check is made if the minimum voltage for MVT is reached, at which point the MVT can be started, while the capacitor continues charging. To apply MVT during charging, one or more techniques described above are employed to maintain an approximately constant charge transfer to the patient in each MVT pulse); and enabling the switching circuitry to discharge the first capacitor during a physiological refractory period 222 of the patient’s heart following the first pulse (Fig. 15, section 0050, MVT is applied close in time prior to application of the defibrillation shock. In one such embodiment, the defibrillation shock is applied within 30 seconds following cessation of the MVT. In a related embodiment, the time period between cessation of the MVT and the defibrillation is reduced to about 10 seconds). This allow for proper stimulation pulses to be delivered to a patient
With respect to claim 6, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver each one of the first pulse and the second pulse as a monophasic pulse (Section 0040, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia). This allow for proper stimulation pulses to be delivered to a patient


Regarding claim 9, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy to: deliver the first pulse according to a predetermined first pulse width; determine a second pulse width for controlling delivery of the second pulse to balance the charge delivered during the first pulse; and deliver the second pulse having the second pulse width (section 0077, 0098-0099, 0102, 0104, MVT pulses are administered for a pulse width PW that produces a similar amount of charge transfer to the patient as a therapeutically similar conventional MVT waveform. In one embodiment, constant charge is maintained in the MVT pulses by adjusting the pulse width PW as the capacitor voltage changes, a 
Concerning claim 10, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the high voltage therapy module comprises a second capacitor C2 coupled to the switching circuitry, wherein the control module is configured to control the high voltage therapy module to: charge the second capacitor; and deliver the second pulse by discharging the second capacitor (Fig. 4, 12, 15, sections 0063, 0103-0104, 0106,  By the principle of conservation of energy, the energy delivered into the primary side of transformer XMFR1 must go someplace and in this circuit it flows through diodes D1 and D2 to charge capacitors C1 and C2, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more efficiently with a negative or "cathodal" pulse. Thus, more muscle tissue near the negative electrode will be stimulated than the muscle tissue near the 
With respect to claim 11, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses the control module controls the high voltage therapy module to charge the second capacitor to the pulse voltage amplitude and discharge the second capacitor to deliver the second pulse during a myocardial refractory period subsequent to the first pulse (Fig. 15, section 0050, MVT is applied close in time prior to application of the defibrillation shock. In one such embodiment, the defibrillation shock is applied within 30 seconds following cessation of the MVT. In a related embodiment, the time period between cessation of the MVT and the defibrillation is reduced to about 10 seconds). This allow for proper stimulation pulses to be delivered to a patient.
Regarding claim 12, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the control module controls the high voltage therapy module to charge the first capacitor to the pacing voltage amplitude and charge the second capacitor by charging the first capacitor to a voltage greater than the pacing voltage amplitude; coupling the first capacitor to the second capacitor; and charge the second capacitor from the first capacitor by discharging the first capacitor to the pacing voltage amplitude (Fig. 4, 12, 15, sections 0063, 0103-0104, 0106,  By the principle of conservation of energy, the energy delivered into the primary side of transformer XMFR1 must go 
Concerning claim 13, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the high voltage therapy module further comprises a series resistance and a control switch between the switching circuitry and the first capacitor; the control module is configured to: monitor one of a voltage amplitude of the second pulse and/or a pacing load impedance; and control the control switch to couple the series resistance in series between the switching circuitry and the first capacitor in response to one of the voltage amplitude of the second pulse falling below a voltage threshold and/or the pacing load impedance falling below an impedance threshold (section 0078, 0081, the time range prior to time 0 represents a period in which the capacitor is already charged up to an initial MVT-level voltage that is insufficient to defibrillate the heart but sufficient to administer MVT. This voltage during the first period is held for some time until the device determines that it is time for the capacitor to be charged further to prepare for 
Regarding claim 18, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the control module is further configured to: detect a need for a cardioversion/defibrillation shock pulse 214 from the cardiac electrical signal; control the high voltage therapy module to charge the first capacitor 204 to the shock voltage amplitude in response to detecting the need for the shock therapy (Fig. 15, section 0107, a determination may be made as to whether defibrillation is needed, If defibrillation is called for, the capacitor is further charged up at 216 to the prescribed defibrillation voltage); and discharge the first capacitor charged to the shock voltage amplitude via the extra-cardiovascular electrodes to deliver the cardioversion/defibrillation shock pulse 224 (Fig. 15, section 0108, When it is time to 
Concerning claim 19, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the pacing electrode vector comprises at least two of a first defibrillation coil electrode, a second defibrillation coil electrode, or an electrically conductive housing of the ICD, the first and second defibrillation coil electrodes 52 carried by an extra-cardiovascular lead (Figs. 2B, C, section 0054-0055, the current passes from a coil electrode 52 in the heart to the housing of the MVT device, electrodes 42 and 52 discussed above in the thoracotomy and non-thoracotomy arrangements for directing defibrillation pulses and MVT through the myocardium). This allow for proper stimulation pulses to be delivered to a patient.
With respect to claim 20, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses the control module is configured to set a pacing interval according to one of a bradycardia pacing interval, an anti-tachycardia pacing interval, a post-shock pacing interval, a tachyarrhythmia induction pacing interval, or a rate-responsive pacing interval (section 0040, 0104, MVT also differs from cardioversion, which involves administering a single and closely-timed short-duration electrical shock to the heart during the R wave of the QRS complex, to terminate arrhythmias such as atrial fibrillation or ventricular tachycardia by momentarily interrupting the abnormal rhythm, allowing the heart's natural electrical system to regain normal control of the 
	With respect to claim 22, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses recharging the first capacitor to the pacing voltage amplitude during a pacing interval following the first pulse (Fig, 15, section 0106, the controller operates the charging circuit to begin charging the capacitor for MVT. check is made if the minimum voltage for MVT is reached, at which point the MVT can be started, while the capacitor continues charging); controlling the switching circuitry to reverse the polarity of the pacing electrode vector for delivering the second pulse (Sections 0103-0104, exemplary MVT waveforms according to another aspect of the invention. As 
	Regarding claim 23, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses terminating the first pulse in response to the first leading voltage amplitude decaying by a predetermined percentage of the first leading voltage amplitude (sections 0014-0015, discharge circuit is electrically coupled to the high-
	Concerning claim 24, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses delivering each one of the first pulse and the second pulse as a biphasic pulse by controlling the switching circuitry to switch the polarity of the pacing electrode vector during each one of the respective first pulse and second pulse (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia, to deliver a biphasic defibrillation shock according to an exemplary embodiment, upon charging up of the capacitor to a suitable voltage for defibrillation, switches S2 and S5 are enabled for a period of time between 3 and 8 ms to deliver the positive phase to the chest or directly to the heart in the case of an implantable device. Immediately afterwards, switches S2 and S5 are turned off by the control unit and switches S3 and S4 are enabled to a deliver a negative phase for 
	With respect to claim 25, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses delivering the second pulse comprises: recharging the first capacitor after the first pulse; and enabling the switching circuitry to discharge the first capacitor during a physiological refractory period of the patient’s heart following the first pulse (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia, to deliver a biphasic defibrillation shock according to an exemplary embodiment, upon charging up of the capacitor to a suitable voltage for defibrillation, switches S2 and S5 are enabled for a period of time between 3 and 8 ms to deliver the positive phase to the chest or directly to the heart in the case of an implantable device. Immediately afterwards, switches S2 and S5 are turned off by the control unit and switches S3 and S4 are enabled to a deliver a negative phase for approximately 3-4 ms). This allow for proper stimulation pulses to be delivered to a patient.
	Regarding claim 26, Marshall in view of Sweeney in view of Kroll, specifically Kroll discloses delivering each one of the first pulse and the second pulse as a monophasic pulse (Section 0040, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia). This allow for proper stimulation pulses to be delivered to a patient.

	With respect to claim 28, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses delivering the first pulse and the second pulse as a first phase and a second phase, respectively, of a biphasic pacing pulse having a pulse 
Regarding claim 29, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses delivering the first pulse according to a predetermined first pulse width; determining a second pulse width for controlling delivery of the second pulse to balance the charge delivered during the first pulse; and delivering the second pulse having the second pulse width (section 0077, 0098-0099, 0102, 0104, MVT pulses are administered for a pulse width PW that produces a similar amount of charge transfer to the patient as a therapeutically similar conventional MVT waveform. In one embodiment, constant charge is maintained in the MVT pulses by adjusting the pulse width PW as the capacitor voltage changes, a switching regulator such as a buck regulator is employed to produce a reduced voltage at the top of the H-bridge circuit. This approach essentially chops each individual MVT pulse into a plurality of even narrower pulses that have varying pulse widths, The control unit controls switch S6 in a 
	Concerning claim 30, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses charging a second capacitor of the high voltage therapy module by the charging circuitry; and delivering the second pulse by discharging the second capacitor (Fig. 4, 12, 15, sections 0063, 0103-0104, 0106,  By the principle of conservation of energy, the energy delivered into the primary side of transformer XMFR1 must go someplace and in this circuit it flows through diodes D1 and D2 to charge capacitors C1 and C2, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more efficiently with a negative or "cathodal" pulse. Thus, more muscle tissue near the negative electrode will be stimulated than the muscle tissue near the positive electrode. Thus, by alternating the polarity, embodiments of this invention capture more total muscle mass, and more widely distributed muscle mass. Until the target voltage is reached, the capacitor continues to be charge during MVT administration. Once reached, the target voltage can be maintained for some period of time to apply MVT for a prescribed time duration). This allow for proper stimulation pulses to be delivered to a patient.

Regarding claim 32, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses charging the first capacitor to the pacing voltage amplitude and charging the second capacitor comprises: charging the first capacitor to a voltage greater than the pacing voltage amplitude; coupling the first capacitor to the second capacitor; and charging the second capacitor from the first capacitor by discharging the first capacitor to the pacing voltage amplitude (Fig. 4, 12, 15, sections 0063, 0103-0104, 0106,  By the principle of conservation of energy, the energy delivered into the primary side of transformer XMFR1 must go someplace and in this circuit it flows through diodes D1 and D2 to charge capacitors C1 and C2, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more efficiently with a negative or "cathodal" pulse. Thus, more muscle tissue near the negative electrode will be stimulated than the muscle tissue near the positive electrode. Thus, by alternating the polarity, embodiments of this invention 
	Concerning claim 33, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses controlling a control switch to couple a series resistance in series between the switching circuitry and the first capacitor in response to one of the voltage amplitude of the second pulse falling below a voltage threshold and/or the pacing load impedance falling below an impedance threshold (section 0078, 0081, the time range prior to time 0 represents a period in which the capacitor is already charged up to an initial MVT-level voltage that is insufficient to defibrillate the heart but sufficient to administer MVT. This voltage during the first period is held for some time until the device determines that it is time for the capacitor to be charged further to prepare for administering defibrillation therapy. During this first period, the voltage on the capacitor is not changing appreciably, so MVT can be applied in conventional fashion, the capacitor voltage in an embodiment that applies MVT during charging for defibrillation note that this ignores the charge slowing at the peak voltage due to capacitor leakage. Since the energy in a capacitor is proportional to the voltage squared, the voltage curve is basically a square root function of the time. In this example, the curve is not a precise square root function since the voltage is precharged to 150 volts at time 0 before the capacitor begins to further charge in preparation to deliver defibrillation therapy. In this example, prior to time 0 the capacitor is maintained at 150 volts throughout the delivery 
	With respect to claim 38, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses detecting a need for a cardioversion/defibrillation shock pulse from the cardiac electrical signal; controlling the high voltage therapy module to charge the first capacitor to the shock voltage amplitude in response to detecting the need for the shock therapy (Fig. 15, section 0107, a determination may be made as to whether defibrillation is needed, If defibrillation is called for, the capacitor is further charged up at 216 to the prescribed defibrillation voltage); and discharging the first capacitor charged to the shock voltage amplitude via the extra-cardiovascular electrodes to deliver the cardioversion/defibrillation shock pulse (Fig. 15, section 0108, When it is time to apply the defibrillation, MVT is ceased, and the defibrillation shock is applied. The defibrillation shock is preferably applied very soon after cessation of the MVT, such as within 5 seconds, 3 seconds, 1, second, etc., depending on the capabilities of the discharge circuitry and on the rescue protocol of the electrotherapy device). This allow for proper stimulation pulses to be delivered to a patient.
	Regarding claim 39, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses delivering the at least one charge balanced pacing pulse via the pacing electrode vector comprises controlling the switching circuitry to couple at least two of a first defibrillation coil electrode, a second defibrillation coil electrode, or an electrically conductive housing of the ICD to the first capacitor, the first and second defibrillation 
	Concerning claim 40, Marshall in view of Sweeney  in view of Kroll, specifically Kroll discloses delivering the at least one charge balanced pacing pulse comprises delivering the first pulse at a pacing interval set according to one of a bradycardia pacing interval, an anti-tachycardia pacing interval, a post-shock pacing interval, a tachyarrhythmia induction pacing interval, or a rate-responsive pacing interval (section 0040, 0104, MVT also differs from cardioversion, which involves administering a single and closely-timed short-duration electrical shock to the heart during the R wave of the QRS complex, to terminate arrhythmias such as atrial fibrillation or ventricular tachycardia by momentarily interrupting the abnormal rhythm, allowing the heart's natural electrical system to regain normal control of the heart, it is generally preferable for the alternating polarity to be approximately evenly distributed between positive and negative pulses). This allow for proper stimulation pulses to be delivered to a patient.
Claim Objections
Claims 14-17, 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner finds that Marshall in view of Sweeney specifically Sweeney  does controlling the high voltage therapy module to deliver a second pulse 60 after the first pulse, the second pulse having a second polarity opposite the first polarity 58, the second pulse balancing the electrical charge delivered during the first pulse (Fig. 3, column 5 lines 20-29, In a preferred embodiment of the invention, this pulse is actually a pair of pulses of opposite polarity delivered in close sequence and known as a biphasic pulse. This biphasic pulse is delivered first with terminal at one polarity and terminals at the opposite polarity for a predetermined time period, and then the polarities of the terminals are switched, , and the current flows between the electrodes and through the heart tissue in the opposite direction). This allows for the delivery of the pulses to be charged balanced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792